Exhibit 10.2
     
 
 
REGISTRATION RIGHTS AGREEMENT
Dated as of December 21, 2010
Among
SWIFT SERVICES HOLDINGS, INC.
and
The Other Several GUARANTORS Named Herein
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
MORGAN STANLEY & CO. INCORPORATED
and
WELLS FARGO SECURITIES, LLC
and
The Other Several INITIAL PURCHASERS Named Herein
10.000% Senior Second Priority Secured Notes due 2018
     
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Definitions
    1  
Exchange Offer
    4  
Shelf Registration
    7  
Additional Interest
    9  
Registration Procedures
    10  
Registration Expenses
    17  
Indemnification and Contribution
    18  
Rule 144A
    22  
Underwritten Registrations
    22  
Miscellaneous
    23  

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (this “Agreement”) is dated as of
December 21, 2010, among Swift Services Holdings, Inc. (the “Company”), a
Delaware corporation, and the guarantors named in Schedule A hereto (the
“Initial Guarantors”), on the one hand, and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Morgan Stanley & Co. Incorporated and Wells Fargo
Securities, LLC and the other several Initial Purchasers named in Schedule B
hereto (collectively, the “Initial Purchasers”), on the other hand.
          This Agreement is entered into in connection with the Purchase
Agreement, dated as of December 15, 2010, among the Company, the Initial
Guarantors and the Initial Purchasers (the “Purchase Agreement”), which provides
for, among other things, the sale by the Company to the Initial Purchasers of
500.0 million aggregate principal amount of the Company’s 10.000% Senior Second
Priority Secured Notes Due 2018 (the “Notes”), which will be guaranteed on a
senior second priority basis by each of the Guarantors. The Notes are issued
under an indenture, dated as of December 21, 2010 (as amended or supplemented
from time to time, the “Indenture”), between the Company, the Guarantors and
U.S. Bank National Association, as trustee (the “Trustee”). In order to induce
the Initial Purchasers to enter into the Purchase Agreement, the Company and the
Guarantors have agreed to provide the registration rights set forth in this
Agreement for the benefit of the Initial Purchasers and, except as otherwise set
forth herein, any subsequent holder or holders of the Notes. The execution and
delivery of this Agreement is a condition to the Initial Purchasers’ obligation
to purchase the Notes under the Purchase Agreement. The Notes will have the
terms and provisions described in the Indenture.
          The parties hereby agree as follows:
          1. Definitions.
          As used in this Agreement, the following terms shall have the
following meanings:
          Additional Guarantor: Any subsidiary of Parent that executes a
Guarantee under the Indenture after the date of this Agreement.
          Additional Interest: See Section 4(a) hereof.
          Advice: See the last paragraph of Section 5 hereof.
          Agreement: See the introductory paragraphs hereto.
          Applicable Period: See Section 2(b) hereof.
          Business Day: Shall have the meaning ascribed to such term in
Rule 14d-1 under the Exchange Act.
          Company: See the introductory paragraphs hereto.
          Effectiveness Deadline: See Section 4(a) hereof.

 



--------------------------------------------------------------------------------



 



          Effectiveness Period: See Section 3(b) hereof.
          Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
          Exchange Notes: See Section 2(a) hereof.
          Exchange Offer: See Section 2(a) hereof.
          Exchange Offer Registration Statement: See Section 2(a) hereof.
          FINRA: See Section 5(r) hereof.
          Guarantees: The guarantees of the Notes and the guarantees of the
Exchange Notes by the Guarantors under the Indenture.
          Guarantor: The Initial Guarantors, any Additional Guarantors and any
Guarantor’s successor that Guarantees the Notes. Any Guarantor released from its
obligations pursuant to Section 11.05 of the Indenture shall simultaneously be
released from obligations hereunder, and shall not thereafter be a Guarantor
under this Agreement.
          Holder: Any holder of a Registrable Security or Registrable
Securities.
          Indenture: See the introductory paragraphs hereto.
          Information: See Section 5(n) hereof.
          Initial Guarantors: See the introductory paragraphs and Schedule A
hereto.
          Initial Purchasers: See the introductory paragraphs and Schedule B
hereto.
          Initial Shelf Registration: See Section 3(a) hereof.
          Inspectors: See Section 5(n) hereof.
          Issue Date: December 21, 2010, the date of original issuance of the
Notes.
          Notes: See the introductory paragraphs hereto.
          Parent: Shall mean Swift Transportation Company, a Delaware
corporation.
          Participant: See Section 7(a) hereof.
          Participating Broker-Dealer: See Section 2(b) hereof.
          Person: An individual, trustee, corporation, partnership, limited
liability company, joint stock company, trust, unincorporated association,
union, business association, firm or other legal entity.

2



--------------------------------------------------------------------------------



 



          Prospectus: The prospectus included in any Registration Statement
(including, without limitation, any prospectus subject to completion and a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rules 430A
or 430C under the Securities Act), as amended or supplemented by any prospectus
supplement, and all other amendments and supplements to the Prospectus,
including post-effective amendments, and all material incorporated by reference
or deemed to be incorporated by reference in such Prospectus.
          Purchase Agreement: See the introductory paragraphs hereof.
          Records: See Section 5(n) hereof.
          Registrable Securities: Each Note upon its original issuance and at
all times subsequent thereto and each Exchange Note as to which Section 2(c)(ii)
hereof is applicable upon original issuance and at all times subsequent thereto
and, in each case, any related guarantees, until, in each case, the earliest to
occur of (i) a Registration Statement covering such Note or Exchange Note (and
any related guarantees) has been declared effective by the SEC and such Note or
Exchange Note (and any related guarantees), as the case may be, has been sold
and disposed of in accordance with such effective Registration Statement,
(ii) such Note has been exchanged pursuant to the Exchange Offer for an Exchange
Note or Exchange Notes that may be resold without restriction under state and
federal securities laws, (iii) such Note or Exchange Note (and any related
guarantees), as the case may be, ceases to be outstanding for purposes of the
Indenture or (iv) such Note is eligible to be sold pursuant to Rule 144 by a
Person that is not an “affiliate” (as defined in Rule 405) of the Company or any
of the Guarantors.
          Registration Default: See Section 4(a) hereof.
          Registration Statement: Any registration statement of the Company and
the Guarantors that covers any of the Notes or the Exchange Notes (and any
related guarantees) filed with the SEC under the Securities Act, including, in
each case, the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits, and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.
          Rule 144: Rule 144 under the Securities Act.
          Rule 144A: Rule 144A under the Securities Act.
          Rule 405: Rule 405 under the Securities Act.
          Rule 415: Rule 415 under the Securities Act.
          Rule 424: Rule 424 under the Securities Act.
          SEC: The U.S. Securities and Exchange Commission.
          Securities Act: The Securities Act of 1933, as amended, and the rules
and regulations of the SEC promulgated thereunder.

3



--------------------------------------------------------------------------------



 



          Shelf Notice: See Section 2(c) hereof.
          Shelf Registration: See Section 3(b) hereof.
          Shelf Registration Statement: Any Registration Statement relating to a
Shelf Registration.
          Shelf Suspension Period: See Section 3(a) hereof.
          Subsequent Shelf Registration: See Section 3(b) hereof.
          TIA: The Trust Indenture Act of 1939, as amended.
          Trustee: The trustee under the Indenture and the trustee under any
indenture (if different) governing the Exchange Notes (and any related
guarantees).
          Underwritten registration or underwritten offering: A registration in
which securities of the Company and the Guarantors are sold to an underwriter
for reoffering to the public.
          Except as otherwise specifically provided, all references in this
Agreement to acts, laws, statutes, rules, regulations, releases, forms,
no-action letters and other regulatory requirements (collectively, “Regulatory
Requirements”) shall be deemed to refer also to any amendments thereto and all
subsequent Regulatory Requirements adopted as a replacement thereto having
substantially the same effect therewith; provided that Rule 144 shall not be
deemed to amend or replace Rule 144A.
          2. Exchange Offer.
          (a) Unless the Exchange Offer would violate applicable law or any
applicable interpretation of the staff of the SEC, the Company and the
Guarantors shall use their reasonable best efforts to file with the SEC a
registration statement (the “Exchange Offer Registration Statement”) on an
appropriate registration form with respect to a registered offer (the “Exchange
Offer”) to exchange any and all of the Registrable Securities for a like
aggregate principal amount of debt securities of the Company (the “Exchange
Notes”), guaranteed by the Guarantors under the Indenture, with terms
substantially identical in all material respects to the Notes, as applicable,
except that (i) the Exchange Notes shall contain no restrictive legend thereon,
and (ii) interest on the Exchange Notes shall accrue in accordance with the
paragraph set forth immediately below. The Exchange Offer shall comply with all
applicable tender offer rules and regulations under the Exchange Act and other
applicable laws. The Company and the Guarantors shall use their reasonable best
efforts to cause the Exchange Offer Registration Statement to be declared
effective under the Securities Act.
          Upon the Exchange Offer Registration Statement becoming effective, the
Company and the Guarantors will offer the Exchange Notes in exchange for
surrender of the Notes. The Company and the Guarantors will keep the Exchange
Offer open for at least 20 Business Days (or longer if required by applicable
law) after the date that notice of the Exchange Offer is mailed to Holders. For
each Note surrendered to the Company and the Guarantors

4



--------------------------------------------------------------------------------



 



pursuant to the Exchange Offer, the Holder who surrendered such Note shall
receive an Exchange Note having a principal amount equal to that of the
surrendered Note. Interest on each Exchange Note will accrue (y) from the later
of (i) the last interest payment date on which interest was paid on the Note
surrendered in exchange therefor or (ii) if the Note is surrendered for exchange
between the record date for an interest payment date to occur on or after the
date of such exchange and as to which interest will be paid and such interest
payment date, the date of such interest payment date or (z) if no interest has
been paid on such Note, from the Issue Date.
          Each Holder (including, without limitation, each Participating
Broker-Dealer) that participates in the Exchange Offer, as a condition to
participation in the Exchange Offer, will be required to represent to the
Company in writing (which may be contained in the applicable letter of
transmittal) that: (i) any Exchange Notes acquired in exchange for Registrable
Securities tendered are being acquired in the ordinary course of business of the
Person receiving such Exchange Notes, whether or not such recipient is such
Holder itself; (ii) at the time of the commencement or consummation of the
Exchange Offer neither such Holder nor, to the actual knowledge of such Holder,
any other Person receiving Exchange Notes from such Holder has an arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Notes in violation of the
provisions of the Securities Act; (iii) neither the Holder nor, to the actual
knowledge of such Holder, any other Person receiving Exchange Notes from such
Holder is an “affiliate” (as defined in Rule 405) of the Company or any of the
Guarantors; (iv) if such Holder is not a broker-dealer, neither such Holder nor,
to the actual knowledge of such Holder, any other Person receiving Exchange
Notes from such Holder is engaging in or intends to engage in a distribution of
the Exchange Notes; and (v) if such Holder is a Participating Broker-Dealer that
will receive Exchange Notes for its own account in exchange for Registrable
Securities that were acquired as a result of market-making or other trading
activities, such Holder will deliver a prospectus with any resale of such
Exchange Notes; provided that the Company and the Guarantors shall make
available, during the period required by the Securities Act, a prospectus
meeting the requirements of the Securities Act for use by Participating
Broker-Dealers and other persons, if any, with similar prospectus delivery
requirements for use in connection with any resale of Exchange Notes.
          No securities other than the Exchange Notes and the Notes (and any
related guarantees) shall be included in the Exchange Offer Registration
Statement.
          (b) The Company and the Guarantors shall include within the Prospectus
contained in the Exchange Offer Registration Statement a section entitled “Plan
of Distribution,” which shall indicate that any broker-dealer who holds
Registrable Securities that were acquired for its own account as a result of
market-making activities or other trading activities (other than Registrable
Securities acquired directly from the Company or any of the Guarantors) (a
“Participating Broker-Dealer”) may exchange such Registrable Securities pursuant
to the Exchange Offer; however, such Participating Broker-Dealer may be deemed
to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Notes received by such
broker-dealer in the Exchange Offer, which prospectus delivery requirements may
be satisfied by the delivery by such broker-dealer of the Prospectus contained
in the Exchange Offer Registration Statement . Such “Plan of Distribution”
section shall also

5



--------------------------------------------------------------------------------



 



contain all other information with respect to resales by Participating
Broker-Dealers that the SEC may require in order to permit such resales pursuant
thereto.
          The Company and the Guarantors shall use their reasonable best efforts
to keep the Exchange Offer Registration Statement effective and to amend and
supplement the Prospectus contained therein to the extent necessary in order to
permit such Prospectus to be lawfully delivered by all Persons subject to the
prospectus delivery requirements of the Securities Act for resales of Exchange
Notes for such period of time as is necessary to comply with applicable law in
connection with any resale of Exchange Notes; provided, however, that such
period shall not be required to exceed 90 days or such longer period if extended
pursuant to the last paragraph of Section 5 hereof (the “Applicable Period”).
          In connection with the Exchange Offer, the Company and the Guarantors
shall, subject to applicable law:
     (1) mail, or cause to be mailed, to each Holder of record entitled to
participate in the Exchange Offer a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
     (2) use their reasonable best efforts to keep the Exchange Offer open for
not less than 20 Business Days from the date that notice of the Exchange Offer
is mailed to Holders (or longer if required by applicable law);
     (3) utilize the services of a depositary for the Exchange Offer with an
address in the Borough of Manhattan, The City of New York or in Wilmington,
Delaware;
     (4) permit Holders to withdraw tendered Notes at any time prior to the
close of business, New York time, on the last Business Day on which the Exchange
Offer remains open; and
     (5) otherwise comply in all material respects with all laws, rules and
regulations applicable to the Exchange Offer.
          As soon as practicable after the close of the Exchange Offer, the
Company and the Guarantors shall, subject to applicable law:
     (1) accept for exchange all Registrable Securities validly tendered and not
validly withdrawn pursuant to the Exchange Offer;
     (2) deliver to the Trustee for cancellation all Registrable Securities so
accepted for exchange; and
     (3) cause the Trustee to authenticate and deliver promptly to each Holder
of Notes, Exchange Notes equal in principal amount to the Notes of such Holder
so tendered for exchange; provided that, in the case of any Notes held in global
form by a depositary, authentication and delivery to such depositary of one or
more replacement Notes in

6



--------------------------------------------------------------------------------



 



global form in an equivalent principal amount thereto for the account of such
Holders in accordance with the Indenture shall satisfy such authentication and
delivery requirement.
          The Exchange Offer shall not be subject to any conditions, other than
that (i) the Exchange Offer does not violate applicable law or any applicable
interpretation of the staff of the SEC; (ii) no action or proceeding shall have
been instituted or threatened in any court or by any governmental agency that
would be reasonably likely to materially impair the ability of the Company or
any of the Guarantors to proceed with the Exchange Offer, and no material
adverse development shall have occurred in any existing action or proceeding
with respect to the Company or any of the Guarantors; and (iii) all governmental
approvals shall have been obtained, which approvals the Company and the
Guarantors deem necessary for the consummation of the Exchange Offer.
          The Exchange Notes shall be issued under (i) the Indenture or (ii) an
indenture identical in all material respects to the Indenture and which, in
either case, has been qualified under the TIA or is exempt from such
qualification and shall provide that the Exchange Notes shall not be subject to
the transfer restrictions set forth in the Indenture. The Indenture or such
indenture shall provide that the Exchange Notes and the Notes shall vote and
consent together on all matters as one class and that none of the Exchange Notes
or the Notes will have the right to vote or consent as a separate class on any
matter.
          (c) If, (i) because of any change in applicable law or in currently
prevailing interpretations of the staff of the SEC, the Company or any of the
Guarantors is not permitted to effect the Exchange Offer or (ii) upon receipt of
a written notification from any Holder prior to the 20th Business Day following
the consummation of the Exchange Offer representing that (A) it is prohibited by
law or SEC policy from participating in the Exchange Offer, (B) it may not
resell the Exchange Notes acquired by it in the Exchange Offer to the public
without delivering a prospectus and the Prospectus contained in the Exchange
Offer Registration Statement is not appropriate or available for such resales,
(C) it is a Participating Broker-Dealer, or (D) it is an affiliate of the
Company and will not receive Exchange Notes in the Exchange Offer that may be
freely transferred without restriction under federal securities laws, in the
case of each of clauses (i) and (ii) of this sentence, then the Company and the
Guarantors shall promptly deliver to the Trustee (to deliver to the Holders)
written notice thereof (the “Shelf Notice”) and shall file a Shelf Registration
pursuant to Section 3 hereof.
          3. Shelf Registration.
          If at any time a Shelf Notice is delivered as contemplated by
Section 2(c) hereof, then:
     (a) Shelf Registration. The Company and the Guarantors shall use their
reasonable best efforts to promptly file with the SEC a Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415 covering
all of the Registrable Securities (the “Initial Shelf Registration”). The
Initial Shelf Registration shall be on Form S-1 or another appropriate form
permitting registration of such Registrable Securities for resale by Holders in
the manner or manners designated by them (including, without limitation, one or
more underwritten offerings). The Company and

7



--------------------------------------------------------------------------------



 



the Guarantors shall not permit any securities other than the Registrable
Securities to be included in the Initial Shelf Registration or any Subsequent
Shelf Registration (as defined below).
     The Company and the Guarantors shall use their reasonable best efforts to
cause the Shelf Registration to be declared effective under the Securities Act
and to keep the Initial Shelf Registration continuously effective under the
Securities Act until the earliest of (i) the date that is one (1) year from the
Issue Date and (ii) such shorter period ending when all Registrable Securities
covered by the Shelf Registration Statement have been sold in the manner set
forth and as contemplated in the Initial Shelf Registration or, if applicable, a
Subsequent Shelf Registration.
     Notwithstanding anything to the contrary in this Agreement, at any time,
the Company and the Guarantors may delay the filing of any Initial Shelf
Registration Statement or Subsequent Shelf Registration or delay or suspend the
effectiveness thereof, for a reasonable period of time, but not in excess of 45
consecutive days or more than three (3) times during any calendar year (each, a
“Shelf Suspension Period”), if the Board of Directors of the Company or Parent
determines reasonably and in good faith that the filing of any such Initial
Shelf Registration Statement or Subsequent Shelf Registration the continuing
effectiveness thereof would require the disclosure of non-public material
information that, in the reasonable judgment of the Board of Directors of the
Company, would be detrimental to the Company or any of the Guarantors if so
disclosed or would otherwise materially adversely affect a financing,
acquisition, disposition, merger or other material transaction or such action is
required by applicable law.
     (b) Withdrawal of Stop Orders; Subsequent Shelf Registrations. If the
Initial Shelf Registration or any Subsequent Shelf Registration ceases to be
effective for any reason at any time during the one year after such registration
statement becomes effective (the “Effectiveness Period”) (other than because of
the sale of all of the Notes registered thereunder), the Company and the
Guarantors shall use their reasonable best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall file an additional Shelf Registration Statement pursuant to Rule 415
covering all of the Registrable Securities covered by and not sold under the
Initial Shelf Registration or an earlier Subsequent Shelf Registration (each, a
“Subsequent Shelf Registration”). If a Subsequent Shelf Registration is filed,
the Company and the Guarantors shall use their reasonable best efforts to cause
the Subsequent Shelf Registration to be declared effective under the Securities
Act as soon as practicable after such filing and to keep such subsequent Shelf
Registration continuously effective for a period equal to the number of days in
the Effectiveness Period less the aggregate number of days during which the
Initial Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registration.
     (c) Supplements and Amendments. The Company and the Guarantors shall
promptly supplement and amend the Shelf Registration if required by the rules,
regulations or instructions applicable to the registration form used for such
Shelf Registration, if required by the Securities Act, or if reasonably
requested by the Holders

8



--------------------------------------------------------------------------------



 



of a majority in aggregate principal amount of the Registrable Securities (or
their counsel) covered by such Registration Statement with respect to the
information included therein with respect to one or more of such Holders, or, if
reasonably requested by any underwriter of such Registrable Securities, with
respect to the information included therein with respect to such underwriter.
          4. Additional Interest.
          (a) The Company and the Guarantors and the Initial Purchasers agree
that the Holders will suffer damages if the Company or any Guarantor fails to
fulfill its obligations under Section 2 or Section 3 hereof and that it would
not be feasible to ascertain the extent of such damages with precision.
Accordingly, the Company and the Guarantors agree to pay additional interest on
the Notes (“Additional Interest”) if (A) the Company and the Guarantors have not
exchanged Exchange Notes for all Notes validly tendered in accordance with the
terms of the Exchange Offer on or prior to the 180th day after the Issue Date,
(B) the Company and the Guarantors are required to file a Shelf Registration
Statement and such Shelf Registration Statement is not declared effective on or
prior to the later of the 180th day after the Issue Date and the 30th day after
the obligation to file such Shelf Registration Statement arises (the
“Effectiveness Deadline”) or (C) such Shelf Registration ceases to be effective
at any time during the Effectiveness Period (other than because of the sale of
all of the Notes registered thereunder) (each a “Registration Default”), then
Additional Interest shall accrue on the principal amount of the Notes at a rate
of 0.25% per annum (which rate will be increased by an additional 0.25% per
annum for each subsequent 90 day period that such Additional Interest continues
to accrue, provided that the rate at which such Additional Interest accrues may
in no event exceed 1.00% per annum) (such Additional Interest to be calculated
by the Company) commencing on the (x) 181st day after the Issue Date, in the
case of clause (A) above, (y) the day after the Effectiveness Deadline in the
case of clause (B) above or (z) the day such Shelf Registration ceases to be
effective in the case of clause (C) above; provided, however, that upon the
exchange of the Exchange Notes for all Notes tendered (in the case of clause
(A) of this Section 4), upon the effectiveness of the applicable Shelf
Registration Statement (in the case of (B) of this Section 4), or upon the
effectiveness of the applicable Shelf Registration Statement which had ceased to
remain effective (in the case of clause (C) of this Section 4), Additional
Interest on the Notes as a result of such clause (or the relevant subclause
thereof), as the case may be, shall cease to accrue. Notwithstanding any other
provisions of this Section 4, (i) Additional Interest shall not accrue and the
Company and the Guarantors shall not be obligated to pay any Additional Interest
provided for in Section 4(a)(B) during a Shelf Suspension Period permitted by
Section 3(a) hereof; provided, that no Additional Interest shall accrue on the
Notes following the second anniversary of the Issue Date and (ii) the Additional
Interest described in this Section 4 is the sole and exclusive remedy available
to Holders due a Registration Default. Additional Interest shall be payable in
the same form elected by the Company for the payment of interest for the
applicable interest payment period, on the same dates and to the same persons
that the Company makes other interest payments on the Notes, until the
Registration Default is corrected.
          (b) The Company and the Guarantors shall notify the Trustee within
five business days after each and every date on which a Registration Default
occurs. The amount of Additional Interest will be determined by the Company by
multiplying the applicable Additional Interest rate by the principal amount of
the Registrable Securities, multiplied by a fraction, the

9



--------------------------------------------------------------------------------



 



numerator of which is the number of days such Additional Interest rate was
applicable during such period (determined on the basis of a 365 day year
comprised of twelve 30 day months and, in the case of a partial month, the
actual number of days elapsed), and the denominator of which is 365.
          5. Registration Procedures.
          In connection with the filing of any Registration Statement pursuant
to Section 2 or 3 hereof, the Company and the Guarantors shall effect such
registrations to permit the sale of the securities covered thereby in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
and in connection with any Registration Statement filed by the Company and the
Guarantors hereunder the Company and the Guarantors shall:
     (a) Before filing (i) any Shelf Registration Statement or any amendment or
supplement thereto or (ii) any Registration Statement, Prospectus or amendment
or supplement thereto required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto from whom the Company or the Guarantors have
received prior written notice that it will be a Participating Broker-Dealer in
the Exchange Offer, the Company and the Guarantors shall furnish to and afford
counsel for the Holders of the Registrable Securities covered by such
Registration Statement (with respect to a Registration Statement filed pursuant
to Section 3 hereof) or counsel for such Participating Broker-Dealer (with
respect to any such Registration Statement), as the case may be, and counsel to
the managing underwriters, if any, a reasonable opportunity to review copies of
all such documents (including copies of any documents to be incorporated by
reference therein and all exhibits thereto) proposed to be filed (in each case
at least three business days prior to such filing). The Company and the
Guarantors shall not file any Registration Statement or Prospectus or any
amendments or supplements thereto if the Holders of a majority in aggregate
principal amount of the Registrable Securities covered by such Registration
Statement, their counsel, or the managing underwriters, if any, shall reasonably
object.
     (b) Prepare and file with the SEC such amendments and post-effective
amendments to each Shelf Registration Statement or Exchange Offer Registration
Statement, as the case may be, as may be necessary to keep such Registration
Statement continuously effective for the Effectiveness Period, the Applicable
Period or until consummation of the Exchange Offer, as the case may be; cause
the related Prospectus to be supplemented by any Prospectus supplement required
by applicable law, and as so supplemented to be filed pursuant to Rule 424 to
the extent required by applicable law; and comply with the provisions of the
Securities Act and the Exchange Act applicable to it with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by an Participating Broker-Dealer
covered by any such Prospectus in all material respects.
     (c) If (1) a Shelf Registration is filed pursuant to Section 3 hereof or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to

10



--------------------------------------------------------------------------------



 



Section 2 hereof is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto from whom the Company or the Guarantors have
received written notice that it will be a Participating Broker-Dealer in the
Exchange Offer, notify the selling Holders of Registrable Securities (with
respect to a Registration Statement filed pursuant to Section 3 hereof), or each
such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their counsel and the managing underwriters, if
any, promptly (but in any event within three Business Days), and confirm such
notice in writing, (i) when a Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective
under the Securities Act, (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of any preliminary prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Securities or resales of Exchange Notes by Participating
Broker-Dealers the representations and warranties of the Company or any
Guarantors contained in any agreement (including any underwriting agreement)
contemplated by Section 5(m) hereof cease to be true and correct, (iv) of the
receipt by the Company or any Guarantor of any notification with respect to the
suspension of the qualification or exemption from qualification of a
Registration Statement or any of the Registrable Securities or the Exchange
Notes to be sold by any Participating Broker-Dealer for offer or sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (v) of the happening of any event, the existence of any condition
or any information becoming known to the Company or any Guarantor that makes any
statement made in such Registration Statement or related Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in or
amendments or supplements to such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     (d) Use their reasonable best efforts to prevent the issuance of any order
suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Securities or the
Exchange Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction.
     (e) If a Shelf Registration is filed pursuant to Section 3 and if requested
during the Effectiveness Period by the managing underwriter or underwriters (if
any) or the Holders of a majority in aggregate principal amount of the
Registrable Securities being sold in connection with an underwritten offering,
(i) as promptly as reasonably practicable incorporate in a prospectus supplement
or post-effective amendment such

11



--------------------------------------------------------------------------------



 



information as the managing underwriter or underwriters (if any), such Holders
or counsel for either of them reasonably request to be included therein and
(ii) make all required filings of such prospectus supplement or such
post-effective amendment.
     (f) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, furnish to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof)
and to each such Participating Broker-Dealer who so requests (with respect to
any such Registration Statement) and to their respective counsel and each
managing underwriter, if any, at the sole expense of the Company and the
Guarantors, one conformed copy of the Registration Statement or Registration
Statements and each post-effective amendment thereto, including financial
statements and schedules, and, if requested (unless filed on Edgar), all
documents incorporated or deemed to be incorporated therein by reference and all
exhibits.
     (g) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, deliver to each selling Holder of Registrable Securities
(with respect to a Registration Statement filed pursuant to Section 3 hereof),
or each such Participating Broker-Dealer (with respect to any such Registration
Statement), as the case may be, their respective counsel, and the underwriters,
if any, at the sole expense of the Company and the Guarantors, as many copies of
the Prospectus or Prospectuses (including each form of preliminary prospectus)
and each amendment or supplement thereto and (unless filed on Edgar) any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Company and
the Guarantors hereby consent to the use of such Prospectus and each amendment
or supplement thereto by each of the selling Holders of Registrable Securities
or each such Participating Broker-Dealer, as the case may be, and the
underwriters or agents, if any, and dealers, if any, in connection with the
offering and sale of the Registrable Securities covered by, or the sale by
Participating Broker-Dealers of the Exchange Notes pursuant to, such Prospectus
and any amendment or supplement thereto.
     (h) Prior to any public offering of Registrable Securities or any delivery
of a Prospectus contained in the Exchange Offer Registration Statement by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period, use their reasonable best efforts to register or qualify, and
to cooperate with the selling Holders of Registrable Securities or each such
Participating Broker-Dealer, as the case may be, the managing underwriter or
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any selling Holder, Participating Broker-Dealer, or the managing underwriter or
underwriters reasonably request in writing; provided, however, that where
Exchange Notes held by Participating

12



--------------------------------------------------------------------------------



 



Broker-Dealers or Registrable Securities are offered other than through an
underwritten offering, the Company and the Guarantors agree to cause their
counsel to perform Blue Sky investigations and file registrations and
qualifications required to be filed pursuant to this Section 5(h), keep each
such registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Exchange Notes held by Participating Broker-Dealers or
the Registrable Securities covered by the applicable Registration Statement;
provided, however, that the Company and Guarantors shall not be required to
(A) qualify generally to do business in any jurisdiction where the Company or
any Guarantor is not then so qualified, (B) take any action that would subject
them to general service of process in any such jurisdiction where it is not then
so subject or (C) subject themselves to taxation in excess of a nominal dollar
amount in any such jurisdiction where the Company or any Guarantor is not then
so subject.
     (i) If a Shelf Registration is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Securities and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company; and enable such
Registrable Securities to be in such denominations (subject to applicable
requirements contained in the Indenture) and registered in such names as the
managing underwriter or underwriters, if any, or Holders may request.
     (j) Subject to the proviso in Section 5(h), use their reasonable best
efforts to cause the Registrable Securities covered by the Registration
Statement to be registered with or approved by such other U.S. governmental
agencies or authorities as may be necessary to enable the seller or sellers
thereof or the underwriter or underwriters, if any, to consummate the
disposition of such Registrable Securities, except as may be required solely as
a consequence of the nature of such selling Holder’s business, in which case the
Company and the Guarantors will cooperate in all respects with the filing of
such Registration Statement and the granting of such approvals.
     (k) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, upon the occurrence of any event contemplated by
Section 5(c)(v) hereof, as promptly as practicable prepare and (subject to
Section 5(a) hereof) file with the SEC, at the sole expense of the Company and
the Guarantors, a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
therein by reference, or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder
(with respect to a Registration Statement filed pursuant to Section 3 hereof) or
to the purchasers of the Exchange Notes to whom such Prospectus will be
delivered by a Participating Broker-Dealer (with respect to any such
Registration Statement), any such Prospectus will not contain an untrue
statement of a material fact or omit to state a

13



--------------------------------------------------------------------------------



 



material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
     (l) Prior to the effective date of the first Registration Statement
relating to the Registrable Securities, (i) provide the Trustee with
certificates for the Registrable Securities in a form eligible for deposit with
The Depository Trust Company and (ii) provide a CUSIP number for the Registrable
Securities.
     (m) In connection with an underwritten offering of Registrable Securities
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Notes
(including, without limitation, a customary condition to the obligations of the
underwriters that the underwriters shall have received “cold comfort” letters
and updates thereof in form, scope and substance reasonably satisfactory to the
managing underwriter or underwriters from the independent certified public
accountants of the Company, Parent and the other Guarantors (and, if necessary,
any other independent certified public accountants of the Company, Parent or any
of the other Guarantors, or of any business acquired by the Company, Parent or
any of the other Guarantors for which financial statements and financial data
are, or are required to be, included or incorporated by reference in the
Registration Statement), addressed to each of the underwriters, such letters to
be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings of debt
securities similar to the Notes), and take all such other actions as are
reasonably requested by the managing underwriter or underwriters in order to
expedite or facilitate the registration or the disposition of such Registrable
Securities and, in such connection, (i) make such representations and warranties
to, and covenants with, the underwriters with respect to the business of the
Company and the Guarantors (including any acquired business, properties or
entity, if applicable), and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, as are customarily made by Company and the Guarantors to
underwriters in underwritten offerings of debt securities similar to the Notes,
and confirm the same in writing if and when requested; (ii) obtain the written
opinions of counsel to the Company and the Guarantors, and written updates
thereof in form, scope and substance reasonably satisfactory to the managing
underwriter or underwriters, addressed to the underwriters covering the matters
customarily covered in opinions reasonably requested in underwritten offerings;
and (iii) if an underwriting agreement is entered into, the same shall contain
indemnification provisions and procedures no less favorable to the sellers and
underwriters, if any, than those set forth in Section 7 hereof (or such other
provisions and procedures reasonably acceptable to Holders of a majority in
aggregate principal amount of Registrable Securities covered by such
Registration Statement and the managing underwriter or underwriters or agents,
if any). The above shall be done at closing under such underwriting agreement or
as and to the extent required thereunder.
     (n) If (1) a Shelf Registration is filed pursuant to Section 3 hereof, or
(2) a Prospectus contained in the Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, make

14



--------------------------------------------------------------------------------



 



     available for inspection by any Initial Purchasers, any selling Holder of
such Registrable Securities being sold (with respect to a Registration Statement
filed pursuant to Section 3 hereof), or each such Participating Broker-Dealer,
as the case may be, any underwriter participating in any such disposition of
Registrable Securities, if any, and any attorney, accountant or other agent
retained by any such selling Holder or each such Participating Broker-Dealer
(with respect to any such Registration Statement), as the case may be, or
underwriter (any such Initial Purchaser, Holders, Participating Broker-Dealers,
underwriters, attorneys, accountants or agents, collectively, the “Inspectors”),
upon written request, at the offices where normally kept, during business hours,
all pertinent financial and other records, pertinent corporate documents and
instruments of Parent and subsidiaries of Parent (collectively, the “Records”),
as shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
Parent and any of its subsidiaries to supply all information (“Information”)
reasonably requested by any such Inspector in connection with such due diligence
responsibilities. Each Inspector shall agree in writing that it will keep the
Records and Information confidential, to use the Information only for due
diligence purposes, to abstain from using the Information as the basis for any
market transactions in securities of Parent, the Company or any of their
subsidiaries and that it will not disclose any of the Records or Information
that the Company and the Guarantors determine, in good faith, to be confidential
and notifies the Inspectors in writing are confidential unless (i) the
disclosure of such Records or Information is necessary to avoid or correct a
misstatement or omission in such Registration Statement or Prospectus, (ii) the
release of such Records or Information is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, (iii) disclosure of such
Records or Information is necessary or advisable, in the opinion of counsel for
any Inspector, in connection with any action, claim, suit or proceeding,
directly or indirectly, involving or potentially involving such Inspector and
arising out of, based upon, relating to, or involving this Agreement or the
Purchase Agreement, or any transactions contemplated hereby or thereby or
arising hereunder or thereunder, or (iv) the information in such Records or
Information has been made generally available to the public other than by an
Inspector or an “affiliate” (as defined in Rule 405), representative or agent
thereof; provided, however, that prior notice shall be provided as soon as
practicable to the Company and the Guarantors of the potential disclosure of any
information by such Inspector pursuant to clauses (i), (ii) or (iii) of this
sentence to permit the Company and the Guarantors to obtain a protective order
(or waive the provisions of this paragraph (o)) and that such Inspector shall
take such actions as are reasonably necessary to protect the confidentiality of
such information (if practicable) to the extent such action is otherwise not
inconsistent with, an impairment of or in derogation of the rights and interests
of the Holder or any Inspector.
     (o) Provide an indenture trustee for the Registrable Securities or the
Exchange Notes, as the case may be, and cause the Indenture or the trust
indenture provided for in Section 2(a) hereof, as the case may be, to be
qualified under the TIA not later than the effective date of the first
Registration Statement relating to the Registrable Securities; and in connection
therewith, cooperate with the trustee under any such indenture and the Holders
of the Registrable Securities, to effect such changes (if any) to such indenture
as may be required for such indenture to be so qualified in accordance with the
terms of the

15



--------------------------------------------------------------------------------



 



TIA; and execute, and use their commercially reasonable best efforts to cause
such trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable such indenture to be so qualified in a timely manner.
     (p) Comply in all material respects with all applicable rules and
regulations of the SEC and make generally available to their securityholders
with regard to any applicable Registration Statement, a consolidated earning
statement satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any fiscal quarter (or 90 days after the
end of any 12-month period if such period is a fiscal year) (i) commencing at
the end of any fiscal quarter in which Registrable Securities are sold to
underwriters in a firm commitment or best efforts underwritten offering and
(ii) if not sold to underwriters in such an offering, commencing on the first
day of the first fiscal quarter of the Company, after the effective date of a
Registration Statement, which statements shall cover said 12-month periods;
provided that this requirement shall be deemed satisfied by the Company and the
Guarantors complying with Section 4.03 of the Indenture.
     (q) If the Exchange Offer is to be consummated, upon delivery of the
Registrable Securities by Holders to the Company (or to such other Person as
directed by the Company), in exchange for the Exchange Notes, as the case may
be, the Company shall mark, or cause to be marked, on such Registrable
Securities that such Registrable Securities are being cancelled in exchange for
the Exchange Notes, as the case may be; in no event shall such Registrable
Securities be marked as paid or otherwise satisfied.
     (r) Use reasonable efforts to cooperate with each seller of Registrable
Securities covered by any Registration Statement and each underwriter, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (the “FINRA”).
     (s) Use its respective reasonable best efforts to take all other steps
reasonably necessary to effect the registration of the Exchange Notes and/or
Registrable Securities covered by a Registration Statement contemplated hereby.
          The Company may require each seller of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding such seller and the distribution of such Registrable
Securities as the Company may, from time to time, reasonably request.
Furthermore, a Holder that sells Registrable Securities pursuant to a Shelf
Registration Statement will be required to be named as a selling security holder
in the related Prospectus and to deliver such Prospectus to purchasers of its
Registrable Securities. The Company and the Guarantors may exclude from such
registration the Registrable Securities of any seller so long as such seller
fails to furnish such information within a reasonable time after receiving such
request. Each seller as to which any Shelf Registration is being effected agrees
to furnish promptly to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such seller
not materially misleading.

16



--------------------------------------------------------------------------------



 



          If any such Registration Statement refers to any Holder by name or
otherwise as the holder of any securities of the Company, then such Holder shall
have the right to require (i) the insertion therein of language, in form and
substance reasonably satisfactory to such Holder, to the effect that the holding
by such Holder of such securities is not to be construed as a recommendation by
such Holder of the investment quality of the securities covered thereby and that
such holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company and the Guarantors, or (ii) in the event
that such reference to such Holder by name or otherwise is not required by the
Securities Act or any similar federal statute then in force, the deletion of the
reference to such Holder in any amendment or supplement to the Registration
Statement filed or prepared subsequent to the time that such reference ceases to
be required.
          Each Holder of Registrable Securities and each Participating
Broker-Dealer agrees by its acquisition of such Registrable Securities or
Exchange Notes to be sold by such Participating Broker-Dealer, as the case may
be, that, upon actual receipt of any notice from the Company or a Guarantor of
the happening of any event of the kind described in Section 5(c)(ii), 5(c)(iv)
or 5(c)(v) hereof, such Holder will forthwith discontinue disposition of such
Registrable Securities covered by such Registration Statement or Prospectus or
Exchange Notes to be sold by such Holder or Participating Broker-Dealer, as the
case may be, until such Holder’s or Participating Broker-Dealer’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 5(k)
hereof, or until it is advised in writing (the “Advice”) by the Company or a
Guarantor that the use of the applicable Prospectus may be resumed, and has
received copies of any amendments or supplements thereto. In the event that the
Company or a Guarantor shall give any such notice, each of the Applicable Period
and the Effectiveness Period shall be extended by the number of days during such
periods from and including the date of the giving of such notice to and
including the date when each seller of Registrable Securities covered by such
Registration Statement or Exchange Notes to be sold by such Participating
Broker-Dealer, as the case may be, shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 5(k) hereof or
(y) the Advice.
          6. Registration Expenses.
          All fees and expenses incident to the performance of or compliance
with this Agreement by the Company and the Guarantors of their obligations under
Sections 2, 3, 4, 5 and 8 shall be borne by the Company and the Guarantors,
whether or not the Exchange Offer Registration Statement or any Shelf
Registration Statement is filed or becomes effective or the Exchange Offer is
consummated, including, without limitation, (i) all registration and filing fees
(including, without limitation, (A) fees with respect to filings required to be
made with FINRA in connection with an underwritten offering and (B) fees and
expenses of compliance with state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky qualifications of the Registrable Securities or Exchange Notes and
determination of the eligibility of the Registrable Securities or Exchange Notes
for investment under the laws of such jurisdictions in the United States
(x) where the holders of Registrable Securities are located, in the case of the
Exchange Notes, or (y) as provided in Section 5(h) hereof, in the case of
Registrable Securities or Exchange Notes to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without limitation, printing prospectuses if the printing of prospectuses is
requested by the

17



--------------------------------------------------------------------------------



 



managing underwriter or underwriters, if any, by the Holders of a majority in
aggregate principal amount of the Registrable Securities included in any
Registration Statement or in respect of Registrable Securities or Exchange Notes
to be sold by any Participating Broker-Dealer during the Applicable Period, as
the case may be, (iii) fees and expenses of the Trustee, any exchange agent and
their counsel, (iv) fees and disbursements of counsel for the Company and the
Guarantors and, in the case of a Shelf Registration, reasonable fees and
disbursements of one special counsel for all of the sellers of Registrable
Securities selected by the Holder of a majority in aggregate principal amount of
Registrable Securities covered by such Shelf Registration (which counsel shall
be reasonably satisfactory to the Company and the Guarantors) exclusive of any
counsel retained pursuant to Section 7 hereof, (v) fees and disbursements of all
independent certified public accountants referred to in Section 5(m) hereof
(including, without limitation, the expenses of any “cold comfort” letters
required by or incident to such performance), (vi) rating agency fees, if any,
and any fees associated with making the Registrable Securities or Exchange Notes
eligible for trading through The Depository Trust Company, (vii) fees and
expenses of all other Persons retained by the Issuer and the Guarantors, and
(viii) any fees and expenses incurred in connection with the listing of the
Notes to be registered on any securities exchange, and the obtaining of a rating
of the Notes, in each case, if applicable.
          7. Indemnification and Contribution.
          (a) The Company and each Guarantor, jointly and severally, agrees, to
indemnify and hold harmless each Holder of Registrable Securities, and each
Participating Broker-Dealer selling Exchange Notes during the Applicable Period,
and each Person, if any, who controls such Person or its affiliates within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act (each, a
“Participant”) and each Initial Purchaser, to the fullest extent lawful, against
any losses, claims, damages or liabilities, joint or several, to which any
Participant may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon:
     (1) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement (or any amendment thereto), or
Prospectus (as amended or supplemented if the Company or the Guarantors shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus; or
     (2) the omission or alleged omission to state, in any Registration
Statement (or any amendment thereto), or Prospectus (as amended or supplemented
if the Company or the Guarantors shall have furnished any amendments or
supplements thereto) or any preliminary prospectus or any other document or any
amendment or supplement thereto, a material fact required to be stated therein
or necessary to make the statements therein not misleading,
except, in each case, insofar as such losses, claims, damages or liabilities are
arising out of or based upon any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser or any Holder furnished to the
Company or the Guarantors in writing by or through the Initial Purchasers or any
selling Holder expressly for use therein;

18



--------------------------------------------------------------------------------



 



and agree (subject to the limitations set forth in the proviso to this sentence)
to reimburse, as incurred, the Participant for any reasonable legal or other
out-of-pocket expenses incurred by the Participant in connection with
investigating, defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action; provided,
however, the Company and the Guarantors will not be liable in any such case to
the extent that any such loss, claim, damage, or liability arises out of or is
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in any Registration Statement (or any amendment thereto),
or Prospectus (as amended or supplemented if the Company or the Guarantors shall
have furnished any amendments or supplements thereto) or any preliminary
prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information relating to any Participant furnished to the
Company by such Participant or its agent expressly for use therein. The
indemnity provided for in this Section 7 will be in addition to any liability
that the Company and the Guarantors may otherwise have to Participants. Neither
the Company nor any of the Guarantors shall be liable under this Section 7 to
any Participant regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the Company or the Guarantors, which consent shall not be
unreasonably withheld.
          (b) Each Participant, severally and not jointly, agrees to indemnify
and hold harmless the Company and the Guarantors, their directors (or
equivalent), their officers who sign any Registration Statement, the Initial
Purchasers, and each person, if any, who controls the Company, any Guarantor or
any Initial Purchaser within the meaning of Section 15 of the Act or Section 20
of the Exchange Act against any losses, claims, damages or liabilities to which
the Company or any Guarantor or any such director, officer or controlling person
may become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in any Registration Statement, Prospectus, any amendment
or supplement thereto, or any preliminary prospectus, or (ii) the omission or
the alleged omission to state therein a material fact necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in reliance upon and in conformity with written
information concerning such Participant, furnished to the Company by or on
behalf of such Participant, specifically for use therein; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any reasonable legal or other out-of-pocket expenses incurred by the
Company or the Guarantors or any such director, officer or controlling person in
connection with investigating or defending against or appearing as a third party
witness in connection with any such loss, claim, damage, liability or action in
respect thereof. The indemnity provided for in this Section 7 will be in
addition to any liability that the Participants may otherwise have to the
indemnified parties.
          (c) Promptly after receipt by an indemnified party under this
Section 7 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against an indemnifying party
under this Section 7, notify the indemnifying party in writing of the
commencement thereof; provided that the failure to so notify the

19



--------------------------------------------------------------------------------



 



indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 7 except to the extent that it has been
materially prejudiced by such failure (through the forfeiture of substantive
rights and defenses) and shall not relieve the indemnifying party from any
liability that the indemnifying party may have to an indemnified party other
than under this Section 7. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 7 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel (in each jurisdiction)), which
shall be selected by Participants who sold a majority in interest of the
Registrable Securities and/or Exchange Notes, as the case may be, subject to
such litigation sold by all such Participants in the case of paragraph (a) of
this Section 7 or the Company and the Guarantors in the case of paragraph (b) of
this Section 7), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party. It is understood and agreed that the indemnifying person
shall not, in connection with any proceeding or separate but related or
substantially similar proceedings in the same jurisdiction arising out of the
same general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm (in addition to any local counsel)
representing the indemnified parties under paragraph (a) or paragraph (b) of
this Section 7, as the case may be, who are parties to such action or actions.
Any such separate firm for any Participants shall be designated in writing by
Participants who sold a majority in interest of the Registrable Securities and
Exchange Notes sold by all such Participants in the case of paragraph (a)  of
this Section 7 or the Company and the Guarantors in the case of paragraph (b) of
this Section 7. In the event that any Participants are indemnified persons
collectively entitled, in connection with a proceeding or separate but related
or substantially similar proceedings in a single jurisdiction, to the payment of
fees and expenses of a single separate firm under this Section 7(c), and any
such Participants cannot agree to a mutually acceptable separate firm to act as
counsel thereto, then such separate firm for all

20



--------------------------------------------------------------------------------



 



such indemnified parties shall be designated in writing by Participants who sold
a majority in interest of the Registrable Securities and Exchange Notes sold by
all such Participants.
          (d) The indemnifying party under this Section 7 shall not be liable
for any settlement of any proceeding effected without its written consent, which
will not be unreasonably withheld, but if settled with such consent or if there
be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by this Section 7, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.
          (e) In circumstances in which the indemnity agreement provided for in
the preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) (other than by virtue of the failure
of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to paragraph (a) or (b) of this Section 7, where such
failure materially prejudices the indemnifying party (through the forfeiture of
substantial rights or defenses)), each indemnifying party, in order to provide
for just and equitable contribution, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect (i) the relative benefits received by the indemnifying party or
parties on the one hand and the indemnified party on the other from the offering
of the Notes or (ii) if the allocation provided by the foregoing clause (i) is
not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Company and the Guarantors on the one hand and such Participant on the other
shall be deemed to be in the same proportion that the total net proceeds from
the offering (before deducting expenses) of the Notes received by the Company
bear to the total discounts and commissions received by such Participant in
connection with the sale of the Notes (or if such Participant did not receive
discounts or commissions, the value of the Notes). The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors on the one hand, or the Participants on the other, the
parties’ relative intent,

21



--------------------------------------------------------------------------------



 



knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omission, and any other equitable
considerations appropriate in the circumstances. The parties agree that it would
not be equitable if the amount of such contribution were determined by pro rata
or per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in the first sentence of
this paragraph (e). Notwithstanding any other provision of this paragraph (e),
no Participant shall be obligated to make contributions hereunder that in the
aggregate exceed the total discounts, commissions and other compensation or net
proceeds on the sale of Notes received by such Participant in connection with
the sale of the Notes, less the aggregate amount of any damages that such
Participant has otherwise been required to pay by reason of the untrue or
alleged untrue statements or the omissions or alleged omissions to state a
material fact, and no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this paragraph (d), each person, if any, who controls a Participant within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act shall have
the same rights to contribution as the Participants, and each director of the
Company or any Guarantor, each officer of the Company or any Guarantor and each
person, if any, who controls the Company or such Guarantor within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Company or such Guarantor.
          8. Rule 144A.
          The Company and the Guarantors covenant and agree that, for so long as
any Registrable Securities remain outstanding, they will use reasonable best
efforts to file the reports required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations adopted by the SEC thereunder
in a timely manner in accordance with the requirements of the Securities Act and
the Exchange Act and, if at any time the Company or any Guarantor is not
required to file such reports, the Company and the Guarantors will, upon the
request of any Holder or beneficial owner of Registrable Securities, make
available such information necessary to permit sales pursuant to Rule 144A.
          9. Underwritten Registrations.
          The Company and the Guarantors shall not be required to assist in an
underwritten offering unless requested by the Holders of a majority in aggregate
principal amount of the Registrable Securities. If any of the Registrable
Securities covered by any Shelf Registration are to be sold in an underwritten
offering, the investment banker or investment bankers and manager or managers
that will manage the offering will be selected by the Holders of a majority in
aggregate principal amount of such Registrable Securities included in such
offering and shall be reasonably acceptable to the Company and the Guarantors.
          No Holder of Registrable Securities may participate in any
underwritten registration hereunder unless such Holder (a) agrees to sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements.

22



--------------------------------------------------------------------------------



 



          10. Miscellaneous.
          (a) No Inconsistent Agreements. The Company and the Guarantors have
not as of the date hereof, and the Company and the Guarantors shall not, after
the date of this Agreement, enter into any agreement with respect to any of
their securities that is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof. The rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Company’s and Guarantors’ other issued and outstanding securities under any
agreement in effect on the date hereof.
          (b) Adjustments Affecting Registrable Securities. The Company and the
Guarantors shall not, directly or indirectly, take any action with respect to
the Registrable Securities as a class that would adversely affect the ability of
the Holders of Registrable Securities to include such Registrable Securities in
a registration undertaken pursuant to this Agreement.
          (c) Amendments and Waivers. The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, otherwise than with the prior written
consent of (I) the Company and the Guarantors, and (II) (A) the Holders of not
less than a majority in aggregate principal amount of the then outstanding
Registrable Securities and (B) in circumstances that would adversely affect the
Participating Broker-Dealers, the Participating Broker-Dealers holding not less
than a majority in aggregate principal amount of the Exchange Notes held by all
Participating Broker-Dealers; provided, however, that Section 7 and this
Section 10(c) may not be amended, modified or supplemented without the prior
written consent of each Holder and each Participating Broker-Dealer (including
any person who was a Holder or Participating Broker-Dealer of Registrable
Securities or Exchange Notes, as the case may be, disposed of pursuant to any
Registration Statement) adversely affected by any such amendment, modification
or supplement. Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold or
tendered pursuant to a Registration Statement and that does not directly or
indirectly affect, impair, limit or compromise the rights of other Holders of
Registrable Securities may be given by Holders of at least a majority in
aggregate principal amount of the Registrable Securities being sold or tendered
pursuant to such Registration Statement.
          (d) Notices. All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or facsimile:
     (1) if to a Holder of the Registrable Securities, or any Participating
Broker-Dealer, at the most current address of such Holder, or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture, with a copy in like manner to the Initial Purchasers as
follows:

23



--------------------------------------------------------------------------------



 



Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036
Facsimile: (212) 901-7897
Attention: Legal Department
Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Attention: Whitner H. Marshall
cc: Legal Department
Wells Fargo Securities, LLC
One Wachovia Center
301 South College Street
Charlotte, North Carolina 28288-0737
Attention: Suzanne Alwan
with a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Facsimile: (212) 455-2502
Attention: Lesley Peng
(2) if to the Initial Purchasers, at the address specified in Section 10(d)(i);
(3) if to the Company or the Guarantors, at the address as follows:
Swift Services Holdings, Inc.
c/o Swift Transportation Company
2200 S. 75th Ave.
Phoenix, AZ 85403
Facsimile: (623) 907-7464
Attention: James Fry
with copies to:
Scudder Law Firm, P.C., L.L.O.
411 South 13th St., 2nd Floor
Lincoln, NE 68508
Facsimile: (402) 435-3223
Attention: Earl Scudder
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Facsimile: (917) 777-4112
Attention: Richard Aftanas

24



--------------------------------------------------------------------------------



 



          All such notices and communications shall be deemed to have been duly
given when delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; one Business Day after
being timely delivered to a next-day air courier; and upon written confirmation,
if sent by facsimile.
          Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
the Holders and the Participating Broker-Dealers; provided, however, that
nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of the Purchase
Agreement or the Indenture.
          (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (g) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS
MADE AND PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.
          (i) Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void, unenforceable or against public policy, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
          (j) Notes Held by the Company or its Affiliates. Whenever the consent
or approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its affiliates
(as such term is defined in Rule 405

25



--------------------------------------------------------------------------------



 



under the Securities Act) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.
          (k) Third-Party Beneficiaries. Holders of Registrable Securities and
Participating Broker-Dealers are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by such Persons.
          (l) Entire Agreement. This Agreement, together with the Purchase
Agreement and the Indenture, is intended by the parties as a final and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein and any and all prior oral or
written agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Company and the Guarantors on the other, or between or among any agents,
representatives, parents, subsidiaries, affiliates, predecessors in interest or
successors in interest with respect to the subject matter hereof and thereof are
merged herein and replaced hereby.

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

            SWIFT SERVICES HOLDINGS, INC.
      By:   /s/ Jerry Moyes         Jerry Moyes        Chief Executive Officer 
      SWIFT TRANSPORTATION COMPANY
COMMON MARKET EQUIPMENT CO., LLC
ESTRELLA DISTRIBUTING LLC
INTERSTATE EQUIPMENT LEASING, LLC
M.S. CARRIERS, LLC
SPARKS FINANCE LLC
SWIFT INTERMODAL, LLC
SWIFT LEASING CO., LLC
SWIFT TRANSPORTATION CO., LLC
SWIFT TRANSPORTATION CO. OF ARIZONA, LLC
SWIFT TRANSPORTATION CO. OF VIRGINIA, LLC
SWIFT TRANSPORTATION SERVICES, LLC,
as Guarantors
      By:   /s/ Jerry Moyes         Jerry Moyes        Chief Executive Officer 
   

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



 
The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

MERRILL LYNCH, PIERCE, FENNER &
  SMITH INCORPORATED
      By:   /s/ Loli Wu         Name:           Title:           MORGAN STANLEY
& CO. INCORPORATED
      By:   /s/ Kenneth G. Pott         Name:   Kenneth G. Pott        Title:  
Managing Director        WELLS FARGO SECURITIES, LLC
      By:   /s/ Eric H. Schless         Name:   Eric H. Schless        Title:  
Managing Director     

For Themselves and the other several Initial Purchasers
Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Initial Guarantors
Swift Transportation Company
Common Market Equipment Co., LLC
Estrella Distributing LLC
Interstate Equipment Leasing, LLC
M.S. Carriers, LLC
Sparks Finance LLC
Swift Intermodal, LLC
Swift Leasing Co., LLC
Swift Transportation Co., LLC
Swift Transportation Co. of Arizona, LLC
Swift Transportation Co. of Virginia, LLC
Swift Transportation Services, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Initial Purchasers
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
Wells Fargo Securities, LLC
Citigroup Global Markets Inc.
Deutsche Bank Securities Inc.
UBS Securities, LLC

 